UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------x           SEALED
UNITED STATES OF AMERICA

                                             ORDER
            -   V   -
                                             21 MAG 4109
ROBERT PEALY,

                        Defendant.
----------------------------------x
     KATHARINE H. PARKER, United States Magistrate Judge:

     WHEREAS, on May 5, 2021, the Court presided over

proceedings regarding the appointment of counsel for Robert

Pealy in this matter;

     WHEREAS, in connection with those proceedings, the Court

reviewed the financial affidavit submitted in support of Mr .

Pealy's request for the appointment of counsel;

     WHEREAS the Court approved the financial affidavit

submitted in support of Mr. Pealy's request for appointed

counsel;

     It is hereby ORDERED that Neil P. Kelly, Esq., of the

Federal Defenders of New York, is appointed as counsel of

record for Robert Pealy in this matter.


Dated:     New York, New York        SO ORDERED:
           May 27, 2021



                                     HONORABLE KATHARINE H. PARKER
                                     UNITED STATES MAGISTRATE JUDGE
